C. A. 8th Cir. Certiorari granted limited to Questions 2 and 3 of the petition which read as follows:
“2. Whether Arkansas’ practice of permitting the trial jury absolute discretion, uncontrolled by standards or directions of any kind, to impose the death penalty violates the Due Process Clause of the Fourteenth Amendment?
“3. Whether Arkansas’ single-verdict procedure, which requires the jury to determine guilt and punishment simultaneously and a defendant to choose between presenting mitigating evidence on the punishment issue or maintaining his privilege against self-incrimination on *998the guilt issue, violates the Fifth and Fourteenth Amendments?”
Jack Greenberg, James M. Nabrit III, Norman C. Amaker, Michael Melts-ner, George Howard, Jr., and Anthony G. Amsterdam for petitioner.
Joe Purcell, Attorney General of Arkansas, and Don Langston, Deputy Attorney General, for respondent.
Case set for oral argument immediately following No. 642 [Boykin v. Alabama, ante, p. 820].